Citation Nr: 1413517	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  11-23 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating higher than 20 percent disabling for low back pain with bilateral paresthesia of legs, status post excision of L4-5 and L5-S1 right side foraminotomy.  

2.  Entitlement to an initial rating higher than 50 percent disabling for major depressive disorder and posttraumatic stress disorder (PTSD) prior to January 21, 2010.  

3.  Entitlement to an effective date prior to January 21, 2010, for the award of a total disability rating based on individual unemployability (TDIU). 


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel




INTRODUCTION

The Veteran served on active duty from June 1988 to May 1997.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes that in January 2012 the Veteran's authorized representative withdrew representation of the Veteran.  The Veteran was sent a clarification of representation letter in February 2012.  She was informed of her representation rights and was told that she had 30 days from the date of the letter to respond otherwise it would be inferred that she wished to represent herself.  She has yet to submit a response and it is assumed that she without representation.  

The Board has reviewed the Virtual VA and VBMS paperless claims processing systems and has included any evidence pertinent to the appeal in the decision therein.

The issues of entitlement to a rating higher than 20 percent disabling for low back pain with bilateral paresthesia of legs, status post excision of L4-5 and L5-S1 right side foraminotomy and entitlement to an initial rating higher than 50 percent disabling for major depressive disorder and PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Effective January 21, 2010, the Veteran was awarded service connection for major depressive disorder and PTSD, rated as 50 percent disabling, resulting in a combined disability rating of 70 percent for her service connected disabilities.  

2.  Prior to January 21, 2010, she did not meet the scheduler requirements for TDIU nor was there evidence showing that she was unable to secure and follow a substantially gainful occupation by reason of her then service connected disabilities of low back pain, asthma and allergic rhinitis.  


CONCLUSION OF LAW

The criteria for the assignment of an effective date prior to January 21, 2010, for the award of a total disability rating based on individual unemployability have not been met.  38 U.S.C.A. § 5110 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.156(c), 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issue decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in March 2010, VA advised the Veteran of the information and evidence needed to substantiate a claim.  The letter provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran was also provided information regarding the assignment of disability ratings and effective dates.  

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records and VA examinations.  Virtual VA records have also been reviewed.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  No further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A (a) (2); 38 C.F.R. § 3.159(d).  Accordingly, the Board will address the merit of the claims.

Analysis

The Veteran appeals the denial of an effective date prior to January 21, 2010, for the award of a total disability rating based on individual unemployability.  Based on the evidence of record, the Board finds that the currently assigned effective date of January 21, 2010 for the award of TDIU is the earliest possible effective date assignable in this case. 

Section 5110(a) of title 38, U.S. Code, governs the assignment of an effective date for an award of benefits: The effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).  The implementing regulation similarly states that except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  See 38 C.F.R. § 3.400.  

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service connected disabilities.  38 C.F.R. § 4.16(b).

Prior to January 21, 2010, the Veteran was service connected for low back pain rated as 20 percent disabling, asthma rated as 10 percent disabling and allergic rhinitis rated as noncompensable.  Her combined evaluation for compensation purposes was 30 percent; she had no disability rated 60 percent or more, or a combined rating of 70 percent or more.  In a December 2010 rating decision, the Veteran was granted service connection for major depressive disorder and PTSD rated as 50 percent disabling, effective January 21, 2010.  As of January 21, 2010, the Veteran's combined rating was 70 percent disabling.  In an August 2011 rating decision, the Veteran was awarded total disability rating based on individual unemployability with an effective date of January 21, 2010.  This is the date the Veteran met the schedular criteria under 38 C.F.R. § 4.16(a) for TDIU.  As shown above, prior to January 21, 2010, the Veteran did not meet the scheduler requirements for TDIU.  Accordingly, an effective date earlier than January 21,2010 on a schedular basis is denied.  

The Board also notes that consideration of extraschedular consideration was not warranted prior to January 21, 2010.  In this regard, while the Veteran was unemployed prior to this time, the evidence did not establish that she was unemployable due solely to her service connected low back pain, asthma and/or allergic rhinitis.  In December 2008, she reported that she worked as a student/teacher aide and that she last worked in May 2008.  According to the Veteran, she stopped working because she moved out of the school district.  During the March 2009 VA examination, her back disability was shown to cause only mild to moderate functional impairment.  Her asthma and rhinitis was noted to have no effect on her usual daily activities.  To the extent that Veteran complained of back pain and functional impairment from her service connected back disability prior to January 21, 2010, the objective evidence of record does not show that such rendered her unemployable as to warrant extraschedular consideration.  

In sum, the Veteran did not become eligible for a total rating prior to January 21, 2010 on a schedular basis and there is no showing that she was unable to secure and follow a substantially gainful occupation by reason of her service connected low back pain, asthma and allergic rhinitis prior to January 21, 2010. 

For the reasons set out above, the effective date is governed by the date the Veteran was award service connection for major depressive disorder and PTSD, January 21, 2010, which is the date the Veteran met the scheduler criteria for TDIU.  As the applicable law and regulatory provisions are clear on the issue at hand, the Board concludes that the appeal for an earlier effective date for a grant of TDIU must be denied.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b) , Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to an effective date prior to January 21, 2010, for the award of a total disability rating based on individual unemployability is denied. 


REMAND

The Veteran indicates that her back and psychiatric disabilities have worsened since her VA examinations in 2009 and 2010, respectively.  She now claims incapacitating episodes due to her back disability and the records show that her global functioning scores have decreased since her VA examination.  Therefore, the Board finds that additional VA examinations are necessary to ascertain the current level of severity of her service connected lumbar spine and psychiatric disabilities.  On remand, ongoing VA and private medical records should also be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record any outstanding VA outpatient treatment records related to the Veteran's lumbar spine and psychiatric disability to include records from Dr. Felix.  Further, ask the Veteran to authorize VA to obtain any outstanding and relevant private treatment records pertaining to her lumbar spine and psychiatric disabilities.  All attempts to procure such records must be documented in the file.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then:  (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Thereafter, schedule the Veteran for a VA compensation examination to determine the nature and severity of her lumbar spine disability.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  The examiner must be provided access to the appellant's claims folder, to include Virtual VA, and a copy of this remand.  Range of motion findings reported in degrees must be provided in the examination report.  The examination report should include findings consistent with the decision in DeLuca.  Any limitations due to weakness, fatigability, or incoordination including after repetitive movement must be noted in the examination report, if applicable.  When citing range of motion, the examiner should clearly state at which degree pain begins.  The examiner is asked to state whether the incapacitating episodes described by the Veteran requiring bed rest were prescribed by a physician and necessitated treatment by a physician.  The examiner should also address any neurological problems associated with the spine.  A complete rationale should be provided for any opinion expressed.

3.  Schedule the Veteran for a VA compensation examination to determine the nature and severity of her psychiatric disability to include major depressive disorder and PTSD.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  The examiner must be provided access to the appellant's claims folder, to include Virtual VA, and a copy of this remand.  Functional impairment and interference with employability should be addressed.  A complete rationale should be provided for any opinion expressed.  

4.  The Veteran is to be notified that it is her responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.
 
5.  After the development requested has been completed, the RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the examiners documented their consideration of Virtual VA.  If any report is deficient in any manner, the RO must implement corrective procedures at once.  
 
6.  Then, the record should again be reviewed.  If any benefit sought on appeal remains denied, then the Veteran should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


